State of N.Y. Mtge. Agency v Farruggia (2018 NY Slip Op 07601)





State of N.Y. Mtge. Agency v Farruggia


2018 NY Slip Op 07601


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1163 CA 17-01381

[*1]STATE OF NEW YORK MORTGAGE AGENCY, PLAINTIFF-RESPONDENT,
vSAM ROBERT FARRUGGIA, DEFENDANT, MICHELLE M. FARRUGGIA, ALSO KNOWN AS MICHELLE FARRUGGIA, DEFENDANT-APPELLANT, ET AL., DEFENDANTS. 


THOMAS J. CASERTA, JR., NIAGARA FALLS, FOR DEFENDANT-APPELLANT.
AKERMAN LLP, NEW YORK CITY (JORDAN M. SMITH OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered February 17, 2017. The order denied the motion of defendant Michelle M. Farruggia to compel plaintiff to offer her a loan modification. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court